PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/781,301
Filing Date: 29 Sep 2015
Appellant(s): Cartes et al.



__________________
Fred G. Pruner, Jr.
Reg. No. 40,779
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

A.	35 USC 103 Rejection of Claims 1, 3-5, 7, 8 10, 12, 13, 15, and 21-23
The Examiner rejected claims 1, 3-5, 7, 8 10, 12, 13, 15, and 21-23 under 35 USC 103 as being unpatentable over the combination of Mayo et al. (US 20140207844), hereafter Mayo, further in view of Ellsworth et al. (US 20080256525), hereafter Ellsworth, and further in view of Inbaraj et al. (US 8495618), hereafter Inbaraj. 
Mayo discloses a system comprising a first computing machine that queries other peer machines for an updated computer program, then retrieves an updated computer program from an update server when the updated program is not on any peer machines. The first computing machine then installs the updated program in its memory and then executes the updated program in order to update the program on the first computing machine (see Abstract, para. 0027, 0034). Next, the updated computer program can be made available to a second computing machine (i.e., peer) by receiving the updated computer program from its peer, the first computing machine (see para. 0037). 
Examiner relied on Mayo to disclose computing nodes (i.e., first and second computing machines/peers), initiating an update of a first node from a first programmable (i.e., computer program) to a second programmable (i.e., updated computer program), wherein the second programmable directs an operation of the first node after completion of the first node after completion of the update to the second programmable. Examiner also relied on Mayo to disclose providing the second programmable/updated computer program to the second node across the internal network (see Mayo, para. 0037, where a peer-
Ellsworth discloses a server which includes an active Baseboard Management Controller (BMC) and a standby BMC that are partner devices that communicate with each other over a private communication link (see para. 0024). During a firmware update, the server’s management module will send a firmware image to both BMC’s and each BMC will write the firmware update to its own internal memory that stores the instruction set that drives the processor of the BMC (see para. 0026). Ellsworth describes respective processors of the partner BMC’s exchanging heartbeats with each other during normal operation. However, during the firmware update process, the heartbeat exchange between the partner BMC’s is temporarily stopped, and a timeout is set to determine if the heartbeat exchange has started again in time. When the timeout expires, and the BMC processor has not completed its firmware update process and therefore the BMC processor is now corrupted, the partner BMC will retrieve the last version of firmware and provide it to the corrupted BMC processor (see para. 0039). Therefore, the corrupted BMC processor becomes restored with a valid firmware image provided by its partner BMC processor, after which, both BMC’s are able to operate again in a redundant fashion (see para. 0038).
Examiner relied on Ellsworth to disclose a processor of the first node (i.e., a processor of the first BMC), initiating an update of a first node from a first programmable (i.e., firmware image) to a second programmable (i.e., firmware update), including determining if an interruption has occurred in updating the first node to the second programmable (where an expired timeout corresponds to determining an interruption in updating occurred, where a timeout is implemented for a firmware update to complete, such that a heartbeat exchange is expected once the update is complete and the updating BMC is not yet accessible after the timeout has expired). Examiner also relied on Ellsworth to disclose automatically reinstating the first programmable on the first node by retrieving the first programmable from the second node across an internal network (see para. 0038 where the partner BMC (second node) provides the corrupted BMC (first node) with a copy of the last valid firmware image (first programmable)) in response to determining the interruption of the update of the first node to the second programmable (see para. 0039, where the expired timeout corresponds to the interruption determination, where the updating BMC retrieves the last valid firmware image upon the expired timeout (i.e., interruption)).

Inbaraj discloses a first node retrieving an updated firmware from the firmware update client. The first node then updates firmware of the second node using the updated firmware. Upon updating the firmware of the second node, the first node sets an indicator flag associated with the second node, which notifies the second node to become the active node upon being rebooted. The first node then reboots the second node, which then updates the firmware of the first node with the updated firmware (see Abstract).
For the purposes of examination, Examiner correlated the first node of Inbaraj to correspond with the second node of the instant application, and the second node of Inbaraj to correspond with the first node of the instant application. Examiner then relied on Col. 7, lin. 38-44 of Inbaraj to disclose a first node (i.e., second node of Inbaraj) initiating update of the second node (i.e., first node of Inbaraj) in response to the first node completing its update to the second programmable, where the second node that has been updated with updated firmware will then update the firmware of the first node (i.e., initiate update of the second node). Examiner also relied on Col. 9, lin. 1-3 of Inbaraj to disclose that a processor of the second node (i.e., first node in Inbaraj) updates the second node to the second programmable (where the first current firmware may be updated with the updated firmware stored in the first node).

Appellant argues on p. 10-11 of Appellant’s Brief that Inbaraj to disclose or render obvious a first node including a processor that executes instructions to update the first node, including determining if an interruption has occurred in updating the first node and executing instructions to initiate update of a second node, where the second node includes a processor that executes instructions to update the second node. Appellant argues that Inbaraj describes either the first node is active and updates the passive second node or the second node is active and updates the passive first node, but neither node participates in its own update.

Examiner has carefully considered Appellant’s argument and respectfully disagrees. First of all, Examiner did not rely on Inbaraj to disclose “a first node including a processor that executes instructions to update the first node, including determining if an interruption has occurred in updating the first node.” Rather, Examiner relied on para. 0026 of Ellsworth, where each BMC/node receives and writes the Ellsworth to disclose determining an interruption of the update of the first node. Examiner finds that Ellsworth describes implementing a heartbeat mechanism to determine normal operation of the processors of partner BMC’s (nodes), where during the firmware update process, the heartbeat exchange between the partner BMC’s is temporarily stopped, and a timeout is set to determine if the heartbeat exchange has started again in time. When the timeout expires, and the BMC processor has not completed its firmware update process and therefore the BMC processor is now corrupted, the Examiner corresponds this timeout expiration as a determination of an interruption occurring during the update process of the first node.
Next, Examiner relied on Inbaraj, Col. 9, lin. 1-3, to disclose a second node (which corresponds to the first node of Inbaraj) to update its own current firmware (i.e., the first programmable of the second node) with the updated firmware stored in the node itself, where the Examiner interprets the node being updated with firmware stored in its own memory corresponding with the processor of the second node executing instructions to update itself to the second programmable. 
Therefore, Examiner finds that Inbaraj does indeed disclose the nodes updating its own firmware, but relies on Ellsworth to disclose detecting interruption of the update of the first node. Furthermore, Examiner’s response applies equally to independent claims 8 and 10, and dependent claims 2-5, 7, 12, 13, 15, and 21-23. 

Appellant argues on p. 12 of Appellant’s Brief that Ellsworth fails to disclose or render obvious that the BMC executes instructions to update itself to the firmware image. Moreover, Ellsworth fails to disclose or render obvious a first BMC initiating the update of a second BMC in response to the first BMC completing update of the first BMC to the firmware image. Therefore, even assuming, arguendo, that the discussed writing of firmware to the internal memory of a BMC discloses or renders obvious the BMC executing instructions to perform an update of its firmware image (a position not conceded by Appellant), 
Examiner has carefully considered Appellant’s argument and respectfully disagrees. First, Examiner finds that one of ordinary skill in the art would reasonably interpret writing firmware to an internal memory that stores the instruction set that drives the processor of the BMC, such as in para. 0026 of Ellsworth, to correspond with executing instructions to update itself to the firmware image. 
Next, Examiner relied on Inbaraj Col. 7, lin. 38-44 and Col. 8, lin. 62-67 to disclose the first node initiating update of the second node in response to the update of the first node being complete. Examiner finds that the current firmware of the second/passive node 116 (which Examiner corresponds as being the first node) has been updated with all the blocks of the updated firmware, that node is set in active mode, and the first node/previously active node (which Examiner corresponds as being the second node) is then made passive and subsequently updated with the updated firmware. Examiner finds that the setting of the active node to passive node upon completion of the other node’s firmware update corresponds with initiating the update of the second node upon completion of the first node’s update. 
Furthermore, Examiner’s response applies equally to independent claims 8 and 10, and dependent claims 2-5, 7, 12, 13, 15, and 21-23. 

Appellant argues on p. 13 of Appellant’s Brief that Ellsworth, para. 0038, Ellsworth fails to disclose or render obvious the partner BMC initiating the firmware update of the corrupt BMC in response to the completion of the update of the partner node BMC to the new firmware image. Instead, the partner BMC initiates the update of the corrupt BMC in response to an indication from the corrupt BMC that the corrupt BMC needs an update.
Examiner has carefully considered Appellant’s argument and finds that Examiner respectfully disagrees. As previously stated, Examiner relied on Inbaraj, Col. 7, lin. 38-44 to disclose a first node (i.e., second node of Inbaraj) initiating update of the second node (i.e., first node of Inbaraj) in response to the first node completing its update to the second programmable. 
Next, Examiner finds that the claim recites determining an interruption occurred in updating the first node from the first programmable to the second programmable, and then reinstating the first Ellsworth to disclose the partner BMC to rollback the firmware of the corrupted BMC by providing the corrupted BMC with the last valid firmware image (i.e., first programmable).
Furthermore, Examiner’s response applies equally to independent claims 8 and 10, and dependent claims 2-5, 7, 12, 13, 15, and 21-23. 

Appellant argues on p. 14 of Appellant’s Brief that Mayo fails to disclose or render obvious the elements of claim 12 and argues that Mayo does not disclose the client machine managing operation of a server using the updated computer program or a group of the client machines managing operation of a set of servers using the updated computer program.
Examiner has carefully considered Appellant’s argument and respectfully disagrees. Examiner relies on para. 0037-0038 of Mayo, “as the data blocks for the updated computer program are received from the peers, they may also be made available to other peers. Once the updated computer program is retrieved from the peers, the updated program is able to be used.” Examiner finds that retrieving and sending computer updates to peers, is similar to making available the updates for the peers. Examiner finds that the distribution of the updated computer program to a group of computers corresponds with managing operations of servers, using the second programmable (i.e., updated computer program). 

Appellant argues on p. 14 of Appellant’s Brief that Ellsworth fails to disclose or render obvious determining if an interruption has occurred in updating a node to a programmable by monitoring for an occurrence of a power cycling or a power loss, as in claim 21. Appellant argues that Ellsworth is discussing a consequence of a failed firmware update, not a power loss that is the source of the failure or determining if an interruption has occurred (resulting in the failure of the firmware update) by monitoring for a power cycling or a power loss.
Examiner has carefully considered Appellant’s argument and respectfully disagrees. Examiner relied on Ellsworth, para. 0026, which discloses, “So, if the server 110 is powered down for a firmware update and the update fails (i.e., the firmware image is corrupt), the server 110 is not able to power on Elllsworth also discloses in para. 0038 that the BMC’s exchange heartbeats with each other to confirm normal operation. Furthermore, a timeout is implemented to determine a period of time that exceeds a length of time for which heartbeats are to be exchanged. If the BMC is powered down during the update process (see para. 0026), the heartbeat exchange will temporarily stop, thereby implementing a timeout (see para. 0039). When the timeout expires, and heartbeat exchanges have not started again, Examiner finds this condition of not exchanging heartbeats to correspond with monitoring for a power loss, and thereby indicating that an interruption during the update process has occurred. 

Appellant argues on p. 17 of Appellant’s Brief that Ellsworth fails to disclose or render obvious determining if an interruption in an update of a node to a programmable has occurred by monitoring for a failed programming of a non-volatile memory, as in claim 22. Appellant argues that Ellsworth fails to, however, whether here or otherwise, monitoring for a failed programming of a nonvolatile memory, such as monitoring for a failed programming of the internal memory and that Ellsworth uses a heartbeat timeout to detect whether update failure has occurred. 
Examiner has carefully considered Appellant’s argument and respectfully disagrees. Examiner finds that Ellsworth discloses in para. 0039, “alternatively, the corrupted processor's internal memory 224, 234 (e.g., an internal flash area) may be directly updated if the partner processor 222, 232 has the ability to directly update the internal memory
Appellant argues on p. 19 of Appellant’s Brief that Ellsworth fails to disclose or render obvious monitoring an ongoing progress of updating a first node to a second programmable, or determining if an interruption of an update of a node to a programmable has occurred by monitoring an ongoing progress of updating a first node to a second programmable, as recited in claim 23. Appellant argues that Ellsworth does not disclose or render obvious that the heartbeat interval is sufficiently small to occur during the firmware update or that the heartbeat mechanism is used during the firmware update for purposes of monitoring whether the update has failed.
Examiner has carefully considered Appellant’s argument and respectfully disagrees. Examiner finds that the heartbeat mechanism, described in para. 0038 as being used to determine normal operation of the BMCs. When the update process has started, the heartbeat exchange is temporarily stopped and a timeout is implemented. When the timeout expires, and heartbeat exchange has not started again, as described in Ellsworth para. 0039, the partner BMC retrieves a firmware image to provide to the corrupt BMC. Therefore, Examiner finds that the expiration of the timeout along with the heartbeat exchange not restarting within the timeout corresponds with a partner BMC monitoring progress of the updating/corrupt BMC (which corresponds with the first node). 

B.	35 USC 103 Rejection of Claims 2, 6, 9, 11, 14, and 19
The Examiner rejected claims 2, 6, 9, 11, 14, and 19 under 35 USC 103 as being unpatentable over the combination of Mayo et al. (US 20140207844), hereafter Mayo, further in view of Ellsworth et al. (US 20080256525), hereafter Ellsworth, and further in view of Inbaraj et al. (US 8495618), hereafter Inbaraj, and further in view of Hisamoto et al. (US 20140282486), hereafter Hisamoto.

Appellant argues on pp. 22-23 of Appellant’s Brief that Hisamoto fails to disclose or render obvious a first management processor to collectively carry out management functions for a set of servers following first program instructions or second program instructions, as set forth in claims 6 and 14. Appellant argues that Hisamoto does not disclose a management processor to collectively carry out management functions for a set of servers following first or second program instructions. Appellant 
Examiner has carefully considered Appellant’s argument and respectfully disagrees. In Figure 3 of Hisamoto, the Figure shows the relationship between the control unit (which Examiner corresponds to the first management processor), sensor (which Examiner corresponds to the second management processor), and devices (which Examiner corresponds to a set servers). Examiner finds that the control unit of para. 0044 corresponds to the first management device because the control unit sends firmware updates for device 306a (server). The distribution of firmware update corresponds to a management function, thereby qualifying as a management processor. Next, finds that the sensor of para. 0058 corresponds to the second management processor, as the sensor acts as a gateway device interfacing with multiple devices to pass on the firmware update. Examiner finds that a gateway device also qualifies as a management processor carrying out management functions. As the Control unit gets the update from a third party and the sensor acts as a gateway device, Examiner finds the control unit and sensor each have management functions that are different from each other (retrieving update vs interfacing with different devices.
Furthermore, Examiner’s response applies equally to claim 14, which recites similar features, and also applies equally to claims 2, 9, 11, and 19.

C.	35 USC 103 Rejection of Claims 16-18
The Examiner rejected claims 16-18 under 35 USC 103 as being unpatentable over the combination of Mayo et al. (US 20140207844), hereafter Mayo, further in view of Ellsworth et al. (US 20080256525), hereafter Ellsworth, and further in view of Inbaraj et al. (US 8495618), hereafter Inbaraj, and further in view of Chigurapati et al. (US 8782632 B1), hereafter Chigurapati.

Appellant argues on p. 24 of the Appellant’s Brief that rejection of claims 16-18 are in error and should be reversed, for at least the same reasons as independent claim 10, discussed above.
	Examiner respectfully disagrees. The responses to arguments 1, 2, and 3, for the rejection of claim 1, which is similar to claim 10, applies equally to the rejection of claims 16-18. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ruth Solomon/Examiner, Art Unit 2456                                                                                                                                                                                                        

Conferees:
/RICHARD G KEEHN/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.